DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supporting structure” in claim 1, line 3; “a fixed supporting element” in claim 1, line 11 and “a movable supporting element” in claim 1, line 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8 “a transverse direction” is set forth.  It is not clear if this transverse direction is the same one as claimed in claim 1, line 4 or if Applicant is claiming another direction.
In claim 1, line 15 it is not clear what “said transverse direction” is referring to, is it the transverse direction of line 4 or the transverse direction of line 8.
In claim 1, line 13 the language “characterized in that it comprises” is a translation issue.
In claim 1, line 3, the term “surfacon” is a misspelling.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proett (DE 1127852).  Proett discloses a metal extrusion supporting structure (1,2) which defines an extrusion axis for extrusion through a die hole (6) and a transverse direction along which a tool slide moving means (4,5) moves ([0030], lines 179-180).  Proett discloses an extrusion die (15) which is placed in a die-holder drawer (14), the die-holder drawer and die are moved by the moving means (4,5) from a first position aligned with the extrusion axis (Fig. 3) and a die replacement second position (Fig. 4).  A fixed supporting element comprising a machine guide track (3) and extension (16) supports the drawer in the first position and the die replacement position.  A movable supporting structure (10) supports the drawer (14) during movement along the transverse axis (Fig. 2) as the tool slide moves the drawer to the die replacement position.  Proett discloses lifting means (11,12) for vertically lifting the supporting element (10) to support the drawer (14) at a position in line with the fixed supporting element (3,16) and raising and lowering the drawer to lock the drawer in an upper position ([0031], lines 186-187).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proett in view of Doudet (4,020,668).  Proett does not disclose multiple lifting means.  Doudet teaches multiple lifting means (15,17) comprising a piston/cylinder on a die carriage (6) which moves a die (b).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the extrusion device of Proett with multiple piston/cylinder lifting means as taught by Doudet in order to position the die in line with supporting structure.  The skilled artisan would have been motivated to include multiple lifting devices to increase precision of alignment with the supporting guide track of Proett.  Regarding claim 4, Proett discloses that the fixed supporting element (3,16) includes a track (3) having a transverse guide track (3) defining an abutment surface which are track ends (dotted lines; 3; Figs. 1 and 2) which extend orthogonal to the extrusion direction within which slide (4) slides.  Regarding claim 5, Proett discloses a resting surface (bottom of track 3 and extension 16) on which the drawer rests and the movable support has a sliding surface (top of structure 10) along which the drawer is slidable from the extension of the fixed supporting element to the movable lifting support.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proett in view of Doudet and further in view of Stewart (4,781,053).  Proett does not disclose that the resting surface is bronze.  Stewart teaches that in the extrusion art a supporting rail (35A) has a bronze bearing surface (35C).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the rail of Proett with a bronze surface as taught by Stewart in order to construct a wear surface .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proett in view of Sgambati et al. (3,798,953).  Proett does not disclose locking means for locking the drawer.  Sgambati discloses a die drawer (25) which movable transversely to an extrusion direction (col. 2, lines 15-17) and carries a die (96) wherein the die drawer has die locking means (63,65) for locking the die in place during extrusion. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide locking means as taught by Sgambati on the die drawer of Proett in order to positively lock the die during an extrusion operation to accurately maintain a position of the die.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 2,3,4 and 5 and overcoming the 35 USC 112b rejection.  The prior art of record does not disclose that the fixed supporting element is a body constructed of metallic material and a plate made of metallic material including the limitations of base claim 1 and intervening claims 2,3,4 and 5.  Claims 8 and 9 would be allowable as they depend from claim 7.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725